14‐3987‐cv 
Range v. 480‐486 Broadway, LLC, et al.  




                                           In the
             United States Court of Appeals
                           For the Second Circuit
                                           ________ 
                           AUGUST TERM 2015 
                             No. 14‐3987‐cv 
                                       
                             KING RANGE, 
                           Plaintiff‐Appellant, 
                                       
                                     v. 
                                       
480‐486 BROADWAY, LLC, MADEWELL, INC., AND J. CREW GROUP, INC., 
                          Defendants‐Appellees. 
                                       
                                ________ 
                                       
             Appeal from the United States District Court 
                 for the Southern District of New York 
                                ________ 
                        
                      SUBMITTED: OCTOBER 23, 2015 
                      DECIDED: NOVEMBER 24, 2015 
                                ________ 
                                       
Before: KEARSE, WALKER, and CABRANES, Circuit Judges. 
                                ________ 
 
      On  appeal  from  an  oral  order  of  the  United  States  District 
Court  for  the  Southern  District  of  New  York  (Lewis  A.  Kaplan, 
2                                                No. 14‐3987‐cv




Judge), reflected in a docket entry, granting a motion by Defendants‐
Appellees  to  stay  Plaintiff‐Appellant’s  civil  action  for  two  years  in 
order  to  avoid  unnecessary  litigation  costs.    We  DISMISS  the 
appeal for lack of appellate jurisdiction. 
                                 ________ 
                                        
                     Glen  H.  Parker,  Parker  Hanski  LLC,  New  York, 
                     NY, for Plaintiff‐Appellant. 
                      
                     Joel  L.  Finger  and  Eric  D.  Witkin,  Littler 
                     Mendelson  PC,  New  York,  NY,  for  Defendants‐
                     Appellees. 
                                 ________ 
                                        
PER CURIAM : 

        Plaintiff‐appellant King Range appeals from the September 24, 
2014  order  of  the  United  States  District  Court  for  the  Southern 
District of New York (Lewis A. Kaplan, Judge) staying his action for, 
inter  alia,  injunctive  relief  under  Title  III  of  the  Americans  with 
Disabilities Act (“ADA”), 42 U.S.C. § 12182 et seq.  We conclude that 
we  are  without  jurisdiction  to  hear  the  appeal.    Accordingly,  we 
DISMISS for want of appellate jurisdiction.    

                             BACKGROUND 

       Range filed this lawsuit against defendants 480‐486 Broadway, 
LLC (“Broadway”), Madewell, Inc. (“Madewell”), and J. Crew 
Group, Inc. (“J. Crew”) on April 8, 2014.  In his complaint, Range, 
who is confined to a wheelchair, alleged that a retail property in 
New York City owned by Broadway and leased by Madewell and J. 
Crew does not comply with the ADA’s accessibility requirements.  
3                                                No. 14‐3987‐cv




According to Range, the property fails to meet the ADA’s standards 
in thirty‐three different respects.  Among other problems, there is no 
permanent ramp from the street to the entrance, some interior 
spaces are too narrow to permit navigation by a person in a 
wheelchair, and the International Symbol of Accessibility is not 
displayed as the law requires.   

      On June 19, 2014, the parties appeared for a status conference 
before the District Court.  Counsel for defendants represented that 
defendants wished to bring the property into compliance, explaining 
that the property was located in a historic district and the New York 
City Landmarks Preservation Commission (“LPC”) had rejected an 
earlier application to build a permanent ramp in front of the 
property.  Counsel also argued that discovery should not commence 
because discovery was not necessary: it was plain from Range’s 
complaint that his attorney had visited the property and catalogued 
its alleged shortcomings.  Instead, counsel submitted, discovery 
should be stayed and a settlement conference scheduled.  The 
District Court agreed to stay discovery, and it referred the case for a 
settlement conference.   

      The parties failed to settle and appeared for another status 
conference on September 24, 2014.  On that same day defendants 
filed a new application with the LPC seeking leave to construct a 
permanent ramp; they were scheduled to be heard on October 21.  
Before the District Court, counsel for defendants argued that the 
discovery stay should remain in place for two reasons: first, Range’s 
complaint identified all of the property’s alleged problems; second, 
4                                               No. 14‐3987‐cv




defendants had begun the process of bringing the property into 
compliance.  Accordingly, proceeding with discovery would serve 
only to saddle the parties with unnecessary costs. 

      The District Court agreed.  In an order entered on September 
24, 2014, the District Court noted that defendants had “assured the 
Court” that they were “in the process of correcting [any lack of 
compliance] to the extent it is within their power to do so,” had filed 
a new application with the LPC, and would be heard before the LPC 
on October 21.  S.A. 52.  In consequence, wrote the Court, it made 
“very little sense to run up legal fees and expert fees . . . reasonably 
likely to be utterly without ultimate purpose.”  S.A. 53.  The District 
Court therefore stayed the action, but not without this caveat: “If the 
plaintiff wishes in the interim to have me modify this order, they 
are, of course, at liberty to make an application.”  Id.  The order was 
reflected in a docket entry made two days later, on September 26, 
2014, stating that the action was stayed for two years.   

      Range appeals this order, arguing that the District Court 
abused its discretion by staying his action.  As a threshold matter, he 
asserts that we have jurisdiction to decide this question either 
because the stay order is a final decision under 28 U.S.C. § 1291, 
because it is an appealable collateral order, or because he is entitled 
to a writ of mandamus.  We reject each of these arguments and 
therefore dismiss the appeal for want of jurisdiction. 

       
5                                                No. 14‐3987‐cv




                               DISCUSSION 

          I. Final Decision 

       Range first argues that the District Court’s order is “final” 
within the meaning of 28 U.S.C. § 1291, which vests the courts of 
appeals with “jurisdiction of appeals from all final decisions of the 
district courts of the United States.”  A stay order ordinarily does 
not qualify as a final decision, but the Supreme Court has 
recognized an exception to this general rule.  Moses H. Cone Mem’l 
Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 10 & n.11 (1983).  When a 
stay puts a plaintiff “effectively out of court,” the stay order is final 
and appealable.  Id. (internal quotation marks omitted).  Range 
argues that the District Court’s order does just that by preventing 
him from pursuing his case for two years. 

       We disagree.  “[A] decision is ordinarily considered final and 
appealable under § 1291 only if it ends the litigation on the merits 
and leaves nothing for the court to do but execute the judgment.”  
Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 712 (1996) (internal 
quotation marks omitted).  “[M]ost stays do not put the plaintiff 
‘effectively out of court’” and so are not reviewable final orders.  
Moses H. Cone, 460 U.S. at 11 n.11; Steele v. L.F. Rothschild & Co., 864 
F.2d 1, 2 (2d Cir. 1988) (stay orders “ordinarily are not appealable . . . 
‘final orders’”). 

       While a stay order may be a final order if it effectively cedes 
federal jurisdiction “by refus[ing] to proceed to a disposition on the 
merits” or imposing “lengthy or indefinite delays,” Blue Cross & Blue 
6                                               No. 14‐3987‐cv




Shield of Ala. v. Unity Outpatient Surgery Ctr., Inc., 490 F.3d 718, 723‐
24 (9th Cir. 2007); see id. at 724 (reviewing stays that were “both 
indefinite and expected to be lengthy,” as “[t]hey could easily last . . 
. five[ ] or six[ ] year[s] . . . or even longer,” depending on the 
possible initiation and completion of criminal proceedings), the stay 
order here is “an ordinary delay in the interest of docket control” 
over which we lack jurisdiction, Moses H. Cone, 460 U.S. at 11 n.11. 

          II.    Collateral Order 

      Nor is the District Court’s order appealable under the 
collateral‐order exception to the rule of finality.  Under this 
exception, an order that does not finally resolve a litigation may 
nevertheless be appealed if the order 1) “conclusively determine[s] 
the disputed question;” 2) “resolve[s] an important issue completely 
separate from the merits of the action;” and 3) is “effectively 
unreviewable on appeal from a final judgment.”  Gulfstream 
Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 276 (1988) (internal 
quotation marks omitted).  A stay order can qualify as an appealable 
collateral order, see, e.g., Discon, Inc. v. NYNEX Corp., 4 F.3d 130, 133‐
34 (2d Cir. 1993) (reviewing an order that stayed a blameless 
plaintiff’s lawsuit until its counsel, over whom plaintiff lacked 
control, complied with an order to pay sanctions), but this one does 
not: it founders on the first requirement, that the order “conclusively 
determine the disputed question.”  Gulfstream, 485 U.S. at 276 
(internal quotation marks omitted).   
7                                                No. 14‐3987‐cv




       A nonfinal order does not conclusively determine an issue 
unless, “although technically amendable, [it is] ‘made with the 
expectation that [it] will be the final word on the subject 
addressed.’”  Id. at 277 (quoting Moses H. Cone, 460 U.S. at 12 n.14).  
If the order is of a kind that “a district court ordinarily would expect 
to reassess and revise . . . in response to events occurring in the 
ordinary course of litigation,” it is not conclusive.  Id. (internal 
quotation marks omitted).  So too if the district court 
“contemplate[s]” that the order “may be modified or revised as the 
litigation proceeds.”  In re Repetitive Stress Injury Litig., 11 F.3d 368, 
372 (2d Cir. 1993).   

       Here, though the docket entry reflecting the District Court’s 
order speaks in absolutes — “Action stayed for 2 years” — the 
Court’s oral ruling quite plainly contemplates future revision.  The 
stay was entered because “[t]he defendant has assured the Court 
that to whatever extent there is any lack of compliance on the subject 
premises, they are in the process of correcting it to the extent it is 
within their power to do so.”  S.A. 52.  The District Court stated that 
Range could, “in the interim . . . make an application” to “modify 
[the] order.”  S.A. 53.  We read the order to indicate that if 
defendants do not proceed in good faith as promised during the 
period of the stay and Range applies to the District Court for relief, 
the Court will revisit the stay.  Moreover, in the event that plaintiff 
maintains that further remediation is necessary after defendants’ 
promised work is complete, the District Court will address those 
claims.  Because it is clear that the stay order is subject to 
8                                               No. 14‐3987‐cv




modification in light of changing circumstances, it does not 
“conclusively determine the disputed question” and is therefore not 
an appealable collateral order.  Gulfstream, 485 U.S. at 276 (internal 
quotation marks omitted). 

          III.   Mandamus 

      Finally, we conclude that mandamus relief is not warranted in 
this case.  A writ of mandamus is an “extraordinary remedy,” 
available only in “exceptional circumstances amounting to a judicial 
usurpation of power or a clear abuse of discretion.”  In re City of New 
York, 607 F.3d 923, 932 (2d Cir. 2010) (internal quotation marks 
omitted).  The party seeking the writ must show that “its right to 
issuance of the writ is clear and undisputable.”  Gulfstream, 485 U.S. 
at 289 (internal quotation marks omitted).  Though a district court 
possesses inherent authority to “control the disposition of the causes 
on its docket” and has power to stay an action as an incident of that 
authority, Landis v. N. Am. Co., 299 U.S. 248, 254 (1936), a stay order 
may warrant mandamus relief “in exceptional cases,” Gulfstream, 
485 U.S. at 288 n.13. 

      This is not such a case.  The decision whether to stay an action 
calls on a district court’s “studied judgment,” requiring the court to 
examine “the particular facts before it” and determine “the extent to 
which . . . a stay would work a hardship, inequity, or injustice to a 
party, the public or the court.”  Louis Vuitton Malletier S.A. v. LY 
USA, Inc., 676 F.3d 83, 99 (2d Cir. 2012).  The record shows that the 
District Court acted within its authority in deciding, based on the 
9                                               No. 14‐3987‐cv




circumstances of the case and the interests of the litigants and the 
Court, that this action should be stayed.  The Court took note of 
defendants’ plans to address Range’s concerns about the property 
and the lack of any apparent need for discovery, concluding that 
permitting the active litigation of the case at present would only 
waste the parties’ resources and the Court’s time.   

      In arguing that he is entitled to a writ of mandamus, Range 
ignores the fact that the District Court explicitly kept the door open 
to revisiting the stay in the event that defendants fail to proceed in 
good faith.  To be sure, stay orders are not automatically sustainable 
or precluded from review merely “because conceivably the court 
that made it may be persuaded at a later time to undo what it has 
done.”  Landis, 299 U.S. at 257; see also Trujillo v. Conover & Co. 
Commc’ns, 221 F.3d 1262, 1264 n.3 (11th Cir. 2000).  This is not such a 
case, however, as the District Court conditioned the stay on prompt 
remediation by defendants.  

      Range emphasizes that defendants’ promise to remedy the 
property is not judicially enforceable and that these ADA violations 
should not be permitted to persist, immune from judicial challenge, 
for two years.  Both points may be granted.  But in view of the 
District Court’s avowed willingness to modify its order should 
circumstances change, it is clear that the Court has not abdicated its 
role — and equally clear that Range is not entitled to the 
extraordinary relief he seeks. 
10                                               No. 14‐3987‐cv




                               CONCLUSION 

      In sum, we hold that the District Court’s stay order is neither 
“final”  within  the  meaning  of  28  U.S.C.  §  1291,  nor  an  appealable 
collateral  order,  nor  a  clear  abuse  of  discretion  warranting 
mandamus  relief.    Accordingly,  for  the  reasons  set  out  above,  we 
DISMISS the appeal for want of appellate jurisdiction.